                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     ELLEN HARDIN,                                     Case No. 17-cv-05554-JST (TSH)
                                   5                    Plaintiff,
                                                                                           DISCOVERY ORDER
                                   6             v.
                                                                                           Re: Dkt. Nos. 86, 88
                                   7     MENDOCINO COAST DISTRICT
                                         HOSPITAL, et al.,
                                   8
                                                        Defendants.
                                   9

                                  10          The parties have filed letter briefs concerning the Defendants’ request for a medical

                                  11   examination of Plaintiff Ellen Hardin, as well as their motion to compel her mental health and

                                  12   psychiatric and past employment records. For the mental health and psychiatric records, the Court
Northern District of California
 United States District Court




                                  13   does not have the relevant discovery requests and responses, so cannot tell exactly what

                                  14   Defendants have asked for. The Court ORDERS the parties to submit the discovery requests at

                                  15   issue, and Hardin’s responses, by February 28, 2019. Concerning the employment files from

                                  16   Antelope Valley Hospital and Community Regional Medical Center, if the subpoenas to those two

                                  17   entities were included in ECF No. 68, then the Court does not need additional copies. However, if

                                  18   any part of the document requests to those entities now at issue were not previously submitted in

                                  19   ECF No. 68, then the Court ORDERS the parties to submit them by February 28. The Court sets

                                  20   a telephonic hearing in this matter for March 6, 2019 at 10:00 a.m.

                                  21

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: February 27, 2019

                                  25

                                  26
                                                                                                   THOMAS S. HIXSON
                                  27                                                               United States Magistrate Judge
                                  28
